DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on March 26, 2021 is acknowledged.  Claims 14-18 have been withdrawn.  However, the Applicant’s response was incomplete as they failed to make an election between Species 1, Embodiment I, Figs. 1-4 and Species 2, Embodiment II, Figs. 5, 6 of Group I, claims 1-13.
During a telephone conversation with Applicant’s Representative, David C. Peterson (46,857), on April 19, 2021, a provisional election was made without traverse to prosecute the Species 1, claims 1, 2 and 4-13.  Affirmation of this election must be made by Applicant in replying to this Office action.  Claim 3 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.  Action on the merits is as follows:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more individual reference planes in the reference plane stack is coupled to a power connection on a bottom surface of the substrate through one or more edge vias” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The Examiner also suggests replacement drawings for Figs. 1 and 5, as it is hard to establish what items are being pointed to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manusharow et al. (Manusharow) (US 2018/0331042 A1) in view of Collins et al. (Collins) (US 2019/0304911 A1).
	In regards to claim 1, Manusharow (Figs. 3, 4, 5 and associated text) discloses a semiconductor device (Figs. 3, 5), comprising: a first die (items 106 or 104, 502 or 504) and a second die (items 106 or 104, 502 or 504) coupled to a surface of a substrate (items 306, 500); an interconnect bridge (items 302, EMIB 508) embedded within the substrate (items 306, 500), and coupled between the first die (items 106 or 104, 502 or 504) and the second die (items 106 or 104, 502 or 504); and at least one passive component (item 506) located on the substrate (item 500) and coupled to the interconnect bridge (items 302, EMIB 508).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiment of Fig. 3 of Manusharow with the decoupling or MIM capacitor of Figs. 5 or 4 for the purpose of reducing impedance and noise (paragraphs 37, 38, 41 and 43). 
	Manusharow does not specifically disclose a reference voltage stack extending over at least a portion of the interconnect bridge, the reference voltage stack including at least two levels, adapted to operate at two different reference voltages.
	Collins (Fig. 2 and associated text) discloses a reference voltage stack (item 203) extending over at least a portion of the interconnect bridge (item 210), the reference voltage (item 203) including at least two levels (levels/layer making up item 203), adapted to operate at two different reference voltages.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Manusharow with the teachings of Collins for the purpose of power delivery (paragraphs 38-42).  
	Examiner notes that “adapted to operate at two different reference voltages” is intended use language.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiated the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Mashim, 2 USPQ2d 1647 (1987)).  The Applicant needs to claim the structure of how the reference voltage stack is adapted/altered/modified in order operate at two different reference voltages.
	In regards to claim 2, Manusharow (Figs. 3, 4, 5 and associated text) discloses wherein the at least one passive component (item 506) is located on the surface of the substrate (item 500), between the first die (items 502 or 504) and the second die (item 502 or 504).
	In regards to claim 4, Manusharow does not specifically disclose wherein the reference voltage stack includes a power source and a ground source.
	Collins (paragraphs 38-42, Fig. 2) discloses wherein the reference voltage stack (item 203) includes a power source (shaded regions) and a ground source (unshaded regions).  
(paragraphs 38-42).  
	In regards to claim 5, Manusharow (Figs. 3, 4, 5 and associated text) discloses wherein the at least one passive component (item 506) includes a capacitor (paragraphs 37, 38, 41 and 43).
	In regards to claim 6, Manusharow does not specifically disclose wherein the reference voltage stack includes three or more voltage levels, including a ground level and two different power levels.
	Collins (paragraphs 38-42, Fig. 2 and associated text) discloses wherein the reference voltage stack (item 203) includes three or more voltage levels (levels/layer making up item 203), including a ground level (unshaded regions) and two different power levels (shaded regions).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Manusharow with the teachings of Collins for the purpose of power delivery (paragraphs 38-42).  
	It would have been obvious to modify the invention to include a ground level and two different power levels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	In regards to claim 7, Manusharow (Figs. 3, 4, 5 and associated text) discloses wherein the interconnect bridge (items 302, EMIB 508) is a silicon bridge (paragraph 33).
	In regards to claim 8, Manusharow (Figs. 3, 4, 5 and associated text) discloses a semiconductor device (Figs. 3, 5), comprising: a first die (items 106 or 104, 502 or 504) and a second die (items 106 or 104, 502 or 504) coupled to a surface of a substrate (items 306, 500); an interconnect bridge (items 302, EMIB 508) embedded within the substrate (items 306, 500), and coupled between the first die (items 106 or 104, 502 or 504) and a second die (items 106 or 104, 502 or 504); and at least one passive component (item 506) located on the substrate (item 500) and coupled to the interconnect bridge (items 302, EMIB 508), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the embodiment of Fig. 3 of Manusharow with the decoupling or MIM capacitor of Figs. 5 or 4 for the purpose of reducing impedance and noise (paragraphs 37, 38, 41 and 43). 
	Manusharow does not specifically disclose a reference plane stack extending over at least a portion of the interconnect bridge, the reference plane stack including at least two reference plane levels, adapted to operate at two different reference voltages.
	Collins (Fig. 2 and associated text) discloses a reference plane stack (item 203) extending over at least a portion of the interconnect bridge (item 210), the reference plane stack (item 203) including at least two reference plane levels (levels/layer making up item 203), adapted to operate at two different reference voltages.  
(paragraphs 38-42).  
	Examiner notes that “adapted to operate at two different reference voltages” is intended use language.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiated the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Mashim, 2 USPQ2d 1647 (1987)).  The Applicant needs to claim the structure of how the reference voltage stack is adapted/altered/modified in order operate at two different reference voltages.
	In regards to claim 9, Manusharow (Figs. 3, 4, 5 and associated text) as modified by Collins (Fig. 2 and associated text) discloses wherein the at least one passive component (item 506, Fig. 5) is coupled to a top of an upper reference plane (upper plane/layer of item 203, Fig. 2, Collins), and also coupled through an opening in the upper reference plane (upper plane/layer of item 203, Fig. 2, Collins) to a lower reference plane (middle or lower plane/layer of item 203, Fig. 2, Collins).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Manusharow with the teachings of Collins for the purpose of power delivery (paragraphs 38-42).  
	In regards to claim 10, Manusharow does not specifically disclose wherein the reference plane stack is further coupled to one or more planes within the interconnect bridge.
(paragraphs 38-42, Fig. 2 and associated text) discloses wherein the reference plane stack (item 203) is further coupled to one or more planes (levels/layer in item 210), within the interconnect bridge (item 210).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Manusharow with the teachings of Collins for the purpose of power delivery (paragraphs 38-42).  
	In regards to claim 11, Collins (Fig. 2 and associated text) discloses wherein the reference plane stack (item 203) includes two coplanar partial planes, each with a different power level and a ground plane.
	In regards to claim 12, Collins (Fig. 2 and associated text) discloses wherein one or more individual reference planes (layers/levels of item 203) in the reference plane stack (item 203) is coupled to a power connection on a bottom surface of the substrate (item 240) through one or more edge vias (items 238, 244).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Manusharow with the teachings of Collins for the purpose of power delivery (paragraphs 38-42).  
	In regards to claim 13, Manusharow (Figs. 3, 4, 5 and associated text) discloses wherein the at least one passive component (item 506) includes a capacitor (paragraphs 37, 38, 41 and 43).
1, 2 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto et al. (Soto) (WO 2018/182658 A1 which is also US 2020/0051915 A1 now US 10,978,399 B2) in view of Collins et al. (Collins) (US 2019/0304911 A1).
	In regards to claim 1, Soto (Fig. 5 and associated text) discloses a semiconductor device (Fig.  5), comprising: a first die (items 412, 413 or 556) and a second die (items 412, 413 or 556) coupled to a surface of a substrate (item 105); an interconnect bridge (item 101) embedded within the substrate (item 105), and coupled between the first die (items 412, 413 or 556) and the second die (items 412, 413 or 556); and at least one passive component (item 413, page 29, lines 14-20) located on the substrate (item 105) and coupled to the interconnect bridge (items 101).
	Soto does not specifically disclose a reference voltage stack extending over at least a portion of the interconnect bridge, the reference voltage stack including at least two levels, adapted to operate at two different reference voltages.
	Collins (Fig. 2 and associated text) discloses a reference voltage stack (item 203) extending over at least a portion of the interconnect bridge (item 210), the reference voltage stack (item 203) including at least two levels (levels/layer making up item 203), adapted to operate at two different reference voltages.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Soto with the teachings of Collins for the purpose of power delivery (paragraphs 38-42).  

	In regards to claim 2, Soto (Fig. 5 and associated text) discloses wherein the at least one passive component (item 413, page 29, lines 14-20) is located on the surface of the substrate (item 105), between the first die (items 412 or 556) and the second die (item 412 or 556).
	In regards to claim 4, Soto does not specifically disclose wherein the reference voltage stack includes a power source and a ground source.
	Collins (paragraphs 38-42, Fig. 2) discloses wherein the reference voltage stack (item 203) includes a power source (shaded regions) and a ground source (unshaded regions).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Soto with the teachings of Collins for the purpose of power delivery (paragraphs 38-42).  
	In regards to claim 5, Soto (Fig. 5 and associated text) discloses wherein the at least one passive component (item 413) includes a capacitor (page 29, lines 14-20).
	In regards to claim 6, Soto does not specifically disclose wherein the reference voltage stack includes three or more voltage levels, including a ground level and two different power levels.
	Collins (paragraphs 38-42, Fig. 2 and associated text) discloses wherein the reference voltage stack (item 203) includes three or more voltage levels (levels/layer making up item 203), including a ground level (unshaded regions) and two different power levels (shaded regions).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Soto with the teachings of Collins for the purpose of power delivery (paragraphs 38-42).  
	It would have been obvious to modify the invention to include a ground level and two different power levels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	In regards to claim 7, Soto (Fig.  5 and associated text) discloses wherein the interconnect bridge (item 101) is a silicon bridge (page 12, lines 25-31).
	In regards to claim 8, Soto (Fig. 5 and associated text) discloses a semiconductor device (Fig. 5), comprising: a first die (items 412, 413 or 556) and a second die (items 412, 413 or 556) coupled to a surface of a substrate (items 105); an interconnect bridge (item 101) embedded within the substrate (item 105), and coupled between the first die (items 412, 413, 556) and a second die (items 412. 413 or 556); and at least one passive component (item 413) located on the substrate (item 105) and coupled to the interconnect bridge (item 101), 
	Soto does not specifically disclose a reference plane stack extending over at least a portion of the interconnect bridge, the reference plane stack including at least two reference plane levels, adapted to operate at two different reference voltages.
	Collins (Fig. 2 and associated text) discloses a reference plane stack (item 203) extending over at least a portion of the interconnect bridge (item 210), the reference plane stack (item 203) including at least two reference plane levels (levels/layer making up item 203), adapted to operate at two different reference voltages.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Soto with the teachings of Collins for the purpose of power delivery (paragraphs 38-42).  
	Examiner notes that “adapted to operate at two different reference voltages” is intended use language.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiated the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Mashim, 2 USPQ2d 1647 (1987)).  The Applicant needs to claim the structure of how the reference voltage stack is adapted/altered/modified in order operate at two different reference voltages.
	In regards to claim 9, Soto (Fig. 5 and associated text) as modified by Collins (Fig. 2 and associated text) discloses wherein the at least one passive component (item 413, Fig. 5, Soto) is coupled to a top of an upper reference plane (upper plane/layer of item 203, Fig. 2, Collins), and also coupled through an opening in the upper reference plane (upper plane/layer of item 203, Fig. 2, Collins) to a lower reference plane (middle or lower plane/layer of item 203, Fig. 2, Collins).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Soto with the teachings of Collins for the purpose of power delivery (paragraphs 38-42).  
	In regards to claim 10, Soto does not specifically disclose wherein the reference plane stack is further coupled to one or more planes within the interconnect bridge.
	Collins (paragraphs 38-42, Fig. 2 and associated text) discloses wherein the reference plane stack (item 203) is further coupled to one or more planes (levels/layer in item 210), within the interconnect bridge (item 210).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Soto with the teachings of Collins for the purpose of power delivery (paragraphs 38-42).  
	In regards to claim 11, Collins (Fig. 2 and associated text) discloses wherein the reference plane stack (item 203) includes two coplanar partial planes, each with a different power level and a ground plane.
	In regards to claim 12, Collins (Fig. 2 and associated text) discloses wherein one or more individual reference planes (layers/levels of item 203) in the reference plane stack (item 203) is coupled to a power connection on a bottom surface of the substrate (item 240) through one or more edge vias (items 238, 244).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Soto with the teachings of Collins for the purpose of power delivery (paragraphs 38-42).  
	In regards to claim 13, Soto (Fig. 5 and associated text) discloses wherein the at least one passive component (item 413) includes a capacitor (page 29, lines 14-20).
Claim 1, 2 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darmawikarta et al. (Darmawikarta) (US 2020/0051915 A1 now US 10,978,399 B2 which is also WO 2018/182658 A1) in view of Collins et al. (Collins) (US 2019/0304911 A1).
In regards to claims 1, 2 and 4-13, Damarwikarta (Fig. 5 and associated text) as modified by Collins (Fig. 2 and associated text) discloses the Applicant’s claimed invention.  See rejection above of Soto in view of Collins. [Examiner notes that Darmawikarta is the same as the Soto reference and is used for filing date purposes just in case the Applicant decides to perfect priority in order to exclude Soto].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Darmawikarta with the teachings of Collins for the purpose of power delivery (paragraphs 38-42).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See all references in 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN

Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        April 21, 2021